Exhibit 10.1

EXECUTION

REGISTRATION RIGHTS AGREEMENT

BY AND AMONG

INERGY MIDSTREAM, L.P.

AND

THE PURCHASERS NAMED ON SCHEDULE A HERETO



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS      1   

Section 1.01

  Definitions      1   

Section 1.02

  Registrable Securities      3    ARTICLE II REGISTRATION RIGHTS      3   

Section 2.01

  Registration      3   

Section 2.02

  Piggyback Rights      5   

Section 2.03

  Delay Rights      7   

Section 2.04

  Underwritten Offerings      8   

Section 2.05

  Sale Procedures      9   

Section 2.06

  Cooperation by Holders      12   

Section 2.07

  Restrictions on Public Sale by Holders of Registrable Securities      12   

Section 2.08

  Expenses      12   

Section 2.09

  Indemnification      13   

Section 2.10

  Rule 144 Reporting      15   

Section 2.11

  Transfer or Assignment of Registration Rights      15   

Section 2.12

  Limitation on Subsequent Registration Rights      16    ARTICLE III
MISCELLANEOUS      16   

Section 3.01

  Communications      16   

Section 3.02

  Successor and Assigns      17   

Section 3.03

  Assignment of Rights      17   

Section 3.04

  Recapitalization, Exchanges, Etc. Affecting the Units      17   

Section 3.05

  Aggregation of Registrable Securities      17   

Section 3.06

  Specific Performance      17   

Section 3.07

  Counterparts      18   

Section 3.08

  Headings      18   

Section 3.09

  Governing Law      18   

Section 3.10

  Severability of Provisions      18   

Section 3.11

  Entire Agreement      18   

Section 3.12

  Amendment      18   

Section 3.13

  No Presumption      19   

Section 3.14

  Obligations Limited to Parties to Agreement      19   

Section 3.15

  Independent Nature of Purchaser’s Obligations      19   

Section 3.16

  Interpretation      19   

Schedule A – Purchaser List; Notice and Contact Information; Opt-Out



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December 7, 2012, by and among Inergy Midstream, L.P., a Delaware limited
partnership (the “Partnership”), and each of the Persons set forth on Schedule A
to this Agreement (each, a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, this Agreement is made in connection with the Closing of the issuance
and sale of the Purchased Units pursuant to the Common Unit Purchase Agreement,
dated as of November 3, 2012, by and among the Partnership and the Purchasers
(the “Common Unit Purchase Agreement”); and

WHEREAS, the Partnership has agreed to provide the registration and other rights
set forth in this Agreement for the benefit of the Purchasers pursuant to the
Common Unit Purchase Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. Capitalized terms used herein without definition shall
have the meanings given to them in the Common Unit Purchase Agreement. The terms
set forth below are used herein as so defined:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Unit Purchase Agreement” has the meaning specified therefor in the
recitals of this Agreement.

“Effectiveness Period” has the meaning specified therefor in Section 2.01(a) of
this Agreement.

“General Partner” means NRGM GP, LLC, a Delaware limited liability company.

 

1



--------------------------------------------------------------------------------

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.

“Liquidated Damages” has the meaning specified therefor in Section 2.01(b) of
this Agreement.

“Liquidated Damages Multiplier” means the product of the Common Unit Price times
the number of Purchased Units purchased by such Purchaser that may not be
disposed of without restriction and without the need for current public
information pursuant to any section of Rule 144 (or any similar provision then
in effect) under the Securities Act.

“Losses” has the meaning specified therefor in Section 2.09(a) of this
Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book-running lead manager of such Underwritten Offering.

“Opt-Out Notice” has the meaning specified therefor in Section 2.02(a) of this
Agreement.

“Parity Securities” has the meaning specified therefor in Section 2.02(b) of
this Agreement.

“Partnership” has the meaning specified therefor in the introductory paragraph
of this Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.

“Registrable Securities” means (i) the Common Units to be acquired by the
Purchasers pursuant to the Common Unit Purchase Agreement and (ii) any Common
Units issued as Liquidated Damages pursuant to Section 2.01(b) of this Agreement
and includes any type of interest issued to the Holder as a result of Section
3.04.

“Registration Effective Date” has the meaning specified therefore in
Section 2.01(a) of this Agreement.

“Registration Expenses” has the meaning specified therefor in Section 2.08(b) of
this Agreement.

“Registration Statement” has the meaning specified therefor in Section 2.01(a)
of this Agreement.

 

2



--------------------------------------------------------------------------------

“Selling Expenses” has the meaning specified therefor in Section 2.08(b) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement.

“Selling Holder Indemnified Persons” has the meaning specified therefor in
Section 2.09(a) of this Agreement.

“Underwritten Offering” means an offering (including an offering pursuant to a
Registration Statement) in which Common Units are sold to an underwriter on a
firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

Section 1.02 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security (a) when a registration statement covering such Registrable
Security becomes or has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) when such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in effect)
under the Securities Act; (c) when such Registrable Security is held by the
Partnership or one of its subsidiaries or Affiliates; (d) when such Registrable
Security has been sold or disposed of in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
such securities pursuant to Section 2.11 hereof or (e) when such Registrable
Security becomes eligible for resale without restriction and without the need
for current public information pursuant to any section of Rule 144 (or any
similar provision then in effect) under the Securities Act, assuming the Holder
of such Registrable Security is not an affiliate (as defined in Rule 144(a)(1))
of the Partnership.

ARTICLE II

REGISTRATION RIGHTS

Section 2.01 Registration.

(a) Effectiveness Deadline. No later than 45 days following the Closing Date,
the Partnership shall prepare and file a registration statement under the
Securities Act to permit the public resale of Registrable Securities then
outstanding from time to time as permitted by Rule 415 of the Securities Act
with respect to all of the Registrable Securities (the “Registration Statement,”
which term shall include any additional registration statement(s) effected
pursuant to Holders’ option stated below). The Registration Statement filed
pursuant to this Section 2.01(a) shall be on such appropriate registration form
of the Commission as shall be selected by the Partnership so long as it permits
the continuous offering of the Registrable Securities pursuant to Rule 415 of
the Securities Act or such other rule as is then applicable at the then
prevailing market prices. The Partnership shall use its commercially reasonable
efforts to cause the Registration Statement to become effective on or as soon as
practicable after the Closing Date

 

3



--------------------------------------------------------------------------------

(the “Registration Effective Date”). Any Registration Statement shall provide
for the resale pursuant to any method or combination of methods legally
available to, and requested by, the Holders of any and all Registrable
Securities covered by such Registration Statement. The Partnership shall use its
commercially reasonable efforts to cause the Registration Statement filed
pursuant to this Section 2.01(a) to be effective, supplemented and amended to
the extent necessary to ensure that it is available for the resale of all
Registrable Securities by the Holders for at least one year following the
Registration Effective Date (the “Effectiveness Period”). Any Holders holding at
least $10.0 million of the then-outstanding Registrable Securities (calculated
based on the Common Unit Price) shall have the option to request that up to two
additional one-year registration statements be filed, or that the Registration
Statement be maintained in effect for up to two additional years, such that the
Registrable Securities are registrable under an effective registration statement
for a continuous period of up to three years from the Registration Effective
Date, in which case the Effectiveness Period shall be deemed to include such
extension(s) and the Registration Statement shall be deemed to include such
additional registration statements, if applicable. The Registration Statement
when effective (including the documents incorporated therein by reference) will
comply as to form in all material respects with all applicable requirements of
the Securities Act and the Exchange Act and will not contain an untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading (in the case
of any prospectus contained in such Registration Statement, in the light of the
circumstances under which a statement is made). As soon as practicable following
the date that the Registration Statement becomes effective, but in any event
within two (2) Business Days of such date, the Partnership shall provide the
Holders with written notice of the effectiveness of the Registration Statement.

(b) Failure to Go Effective. If the Registration Statement required by
Section 2.01(a) is not declared effective by May 2, 2013, then each Holder shall
be entitled to a payment (with respect to the Purchased Units of each such
Holder), as liquidated damages and not as a penalty, of 0.25% of the Liquidated
Damages Multiplier per 30-day period, that shall accrue daily, for the first 60
days following May 2, 2013, increasing by an additional 0.25% of the Liquidated
Damages Multiplier per 30-day period, that shall accrue daily, for each
subsequent 60 days (i.e., 0.5% for 61-120 days, 0.75% for 121-180 days and 1.0%
thereafter), up to a maximum of 1.00% of the Liquidated Damages Multiplier per
30-day period (the “Liquidated Damages”). The Liquidated Damages payable
pursuant to the immediately preceding sentence shall be payable within ten
(10) Business Days after the end of each such 30-day period. Any Liquidated
Damages shall be paid to each Holder in immediately available funds; provided,
however, if the Partnership certifies that it is unable to pay Liquidated
Damages in cash because such payment would result in a breach under a credit
facility or other debt instrument, then the Partnership may pay the Liquidated
Damages in kind in the form of the issuance of additional Common Units. Upon any
issuance of Common Units as Liquidated Damages, the Partnership shall promptly
(i) prepare and file an amendment to the Registration Statement prior to its
effectiveness adding such Common Units to such Registration Statement as
additional Registrable Securities and (ii) prepare and file a supplemental
listing application with the NYSE (or such other market on which the Registrable
Securities are then listed and traded) to list such additional Common Units. The
determination of the number of Common Units to be issued as Liquidated Damages
shall be equal to the amount of Liquidated Damages divided by the
volume-weighted average closing price of the Common Units on the NYSE (or such
other market on which the Registrable Securities are then listed and traded)
over the consecutive ten (10) trading day period ending on

 

4



--------------------------------------------------------------------------------

the close of trading on the trading day immediately preceding the date on which
the Liquidated Damages payment is due, less a discount to such average closing
price of 2.00%. The accrual of Liquidated Damages to a Holder shall cease at the
earlier of (i) the Registration Statement becoming effective or (ii) when such
Holder no longer holds Registrable Securities, and any payment of Liquidated
Damages shall be prorated for any period of less than 30 days in which the
payment of Liquidated Damages ceases. If the Partnership is unable to cause a
Registration Statement to go effective within 90 days after the Closing Date as
a result of an acquisition, merger, reorganization, disposition or other similar
transaction, then the Partnership may request a waiver of the Liquidated
Damages, and each Holder may individually grant or withhold its consent to such
request in its discretion.

Section 2.02 Piggyback Rights.

(a) Participation. So long as a holder has Registrable Securities, if the
Partnership proposes to file (i) a shelf registration statement other than the
Registration Statement contemplated by Section 2.01(a), (ii) a prospectus
supplement to an effective shelf registration statement, other than the
Registration Statement contemplated by Section 2.01(a) of this Agreement and
Holders may be included in such Underwritten Offering without the filing of a
post-effective amendment thereto, or (iii) a registration statement, other than
a shelf registration statement, in each case, for the sale of Common Units in an
Underwritten Offering for its own account and/or another Person, then as soon as
practicable following the engagement of counsel by the Partnership to prepare
the documents to be used in connection with an Underwritten Offering, the
Partnership shall give notice (including, but not limited to, notification by
electronic mail) of such proposed Underwritten Offering to each Holder (together
with its Affiliates) holding at least $10.0 million of the then-outstanding
Registrable Securities (calculated based on the Common Unit Price) and such
notice shall offer such Holders the opportunity to include in such Underwritten
Offering such number of Registrable Securities (the “Included Registrable
Securities”) as each such Holder may request in writing; provided, however, that
(A) the Partnership shall not be required to provide such opportunity to any
such Holder that does not offer a minimum of $5.0 million of Registrable
Securities (based on the Common Unit Price), and (B) if the Partnership has been
advised by the Managing Underwriter that the inclusion of Registrable Securities
for sale for the benefit of the Holders will have an adverse effect on the
price, timing or distribution of the Common Units in the Underwritten Offering,
then (i) if no Registrable Securities can be included in the Underwritten
Offering in the opinion of the Managing Underwriter, the Partnership shall not
be required to offer such opportunity to the Holders or (ii) if any Registrable
Securities can be included in the Underwritten Offering in the opinion of the
Managing Underwriter, then the amount of Registrable Securities to be offered
for the accounts of Holders shall be determined based on the provisions of
Section 2.02(b). Any notice required to be provided in this Section 2.02(a) to
Holders shall be provided on a Business Day pursuant to Section 3.01 hereof and
receipt of such notice shall be confirmed by the Holder. Each such Holder shall
then have two (2) Business Days (or one (1) Business Day in connection with any
overnight or bought Underwritten Offering) after notice has been delivered to
request in writing the inclusion of Registrable Securities in the Underwritten
Offering. If no written request for inclusion from a Holder is received within
the specified time, each such Holder shall have no further right to participate
in

 

5



--------------------------------------------------------------------------------

such Underwritten Offering. If, at any time after giving written notice of its
intention to undertake an Underwritten Offering and prior to the closing of such
Underwritten Offering, the Partnership shall determine for any reason not to
undertake or to delay such Underwritten Offering, the Partnership may, at its
election, give written notice of such determination to the Selling Holders and,
(x) in the case of a determination not to undertake such Underwritten Offering,
shall be relieved of its obligation to sell any Included Registrable Securities
in connection with such terminated Underwritten Offering, and (y) in the case of
a determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to the
Partnership of such withdrawal at or prior to the time of pricing of such
Underwritten Offering. Any Holder may deliver written notice (an “Opt-Out
Notice”) to the Partnership requesting that such Holder not receive notice from
the Partnership of any proposed Underwritten Offering; provided, however, that
such Holder may later revoke any such Opt-Out Notice in writing. Following
receipt of an Opt-Out Notice from a Holder (unless subsequently revoked), the
Partnership shall not be required to deliver any notice to such Holder pursuant
to this Section 2.02(a) and such Holder shall no longer be entitled to
participate in Underwritten Offerings by the Partnership pursuant to this
Section 2.02(a). The Holders indicated on Schedule A hereto as having opted out
shall each be deemed to have delivered an Opt-Out Notice as of the date hereof.

(b) Priority. If the Managing Underwriter or Underwriters of any proposed
Underwritten Offering of Common Units included in an Underwritten Offering
involving Included Registrable Securities advises the Partnership that the total
amount of Common Units that the Selling Holders and any other Persons intend to
include in such offering exceeds the number that can be sold in such offering
without being likely to have an adverse effect on the price, timing or
distribution of the Common Units offered or the market for the Common Units,
then the Common Units to be included in such Underwritten Offering shall include
the number of Registrable Securities that such Managing Underwriter or
Underwriters advises the Partnership can be sold without having such adverse
effect, with such number to be allocated (i) first, to the Partnership and
(ii) second, pro rata among the Selling Holders who have requested participation
in such Underwritten Offering and any other holder of securities of the
Partnership having rights of registration that are neither expressly senior nor
subordinated to the Registrable Securities (the “Parity Securities”). The pro
rata allocations for each Selling Holder who has requested participation in such
Underwritten Offering shall be the product of (a) the aggregate number of
Registrable Securities proposed to be sold in such Underwritten Offering
multiplied by (b) the fraction derived by dividing (x) the number of Registrable
Securities owned on the Closing Date by such Selling Holder by (y) the aggregate
number of Registrable Securities owned on the Closing Date by all Selling
Holders plus the aggregate number of Parity Securities owned on the Closing Date
by all holders of Parity Securities that are participating in the Underwritten
Offering.

(c) Termination of Piggyback Registration Rights. Each Holder’s rights under
Section 2.02 shall terminate upon such Holder (together with its Affiliates)
ceasing to hold at least $10.0 million of Registrable Securities (based on the
Common Unit Price).

 

6



--------------------------------------------------------------------------------

Section 2.03 Delay Rights.

Notwithstanding anything to the contrary contained herein, the Partnership may,
upon written notice to any Selling Holder whose Registrable Securities are
included in the Registration Statement or other registration statement
contemplated by this Agreement, suspend such Selling Holder’s use of any
prospectus which is a part of the Registration Statement or other registration
statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Registration Statement or other
registration statement contemplated by this Agreement but may settle any
previously made sales of Registrable Securities) if (i) the Partnership is
pursuing an acquisition, merger, reorganization, disposition or other similar
transaction and the Partnership determines in good faith that the Partnership’s
ability to pursue or consummate such a transaction would be materially adversely
affected by any required disclosure of such transaction in the Registration
Statement or other registration statement or (ii) the Partnership has
experienced some other material non-public event the disclosure of which at such
time, in the good faith judgment of the Partnership, would materially adversely
affect the Partnership; provided, however, in no event shall the Selling Holders
be suspended from selling Registrable Securities pursuant to the Registration
Statement or other registration statement for a period that exceeds an aggregate
of 60 days in any 180-day period or 105 days in any 365-day period, in each
case, exclusive of days covered by any lock-up agreement executed by a Selling
Holder in connection with any Underwritten Offering. Upon disclosure of such
information or the termination of the condition described above, the Partnership
shall provide prompt notice to the Selling Holders whose Registrable Securities
are included in the Registration Statement, and shall promptly terminate any
suspension of sales it has put into effect and shall take such other reasonable
actions to permit registered sales of Registrable Securities as contemplated in
this Agreement.

If (i) the Selling Holders shall be prohibited from selling their Registrable
Securities under the Registration Statement or other registration statement
contemplated by this Agreement as a result of a suspension pursuant to the
immediately preceding paragraph in excess of the periods permitted therein or
(ii) the Registration Statement or other registration statement contemplated by
this Agreement is filed and declared effective but, during the Effectiveness
Period, shall thereafter cease to be effective or fail to be usable for its
intended purpose without being succeeded within 20 Business Days by a
post-effective amendment thereto, a supplement to the prospectus or a report
filed with the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the
Exchange Act, then, until the suspension is lifted or a post-effective
amendment, supplement or report is filed with the Commission, but not including
any day on which a suspension is lifted or such amendment, supplement or report
is filed and declared effective, if applicable, the Partnership shall pay the
Selling Holders an amount equal to the Liquidated Damages, following the earlier
of (x) the date on which the suspension period exceeded the permitted period and
(y) the twenty-first (21st) Business Day after the Registration Statement or
other registration statement contemplated by this Agreement ceased to be
effective or failed to be useable for its intended purposes, as liquidated
damages and not as a penalty (for purposes of calculating Liquidated Damages,
the date in (x) or (y) above shall be deemed the “90th day,” as used in the
definition of Liquidated Damages). For purposes of this paragraph, a suspension
shall be deemed lifted on the date that notice that the suspension has been
terminated is delivered

 

7



--------------------------------------------------------------------------------

to the Selling Holders. Liquidated Damages shall cease to accrue pursuant to
this paragraph upon the Purchased Units of such Holder becoming eligible for
resale without restriction and without the need for current public information
under any section of Rule 144 (or any similar provision then in effect) under
the Securities Act, assuming that each Holder is not an Affiliate of the
Partnership, and any payment of Liquidated Damages shall be prorated for any
period of less than 30 days in which the payment of Liquidated Damages ceases.

Section 2.04 Underwritten Offerings.

(a) General Procedures. In connection with any Underwritten Offering under this
Agreement, the Partnership shall be entitled to select the Managing Underwriter
or Underwriters. In connection with an Underwritten Offering contemplated by
this Agreement in which a Selling Holder participates, each Selling Holder and
the Partnership shall be obligated to enter into an underwriting agreement that
contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Partnership to and
for the benefit of such underwriters also be made to and for such Selling
Holder’s benefit and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement also be
conditions precedent to its obligations. No Selling Holder shall be required to
make any representations or warranties to or agreements with the Partnership or
the underwriters other than representations, warranties or agreements regarding
such Selling Holder, its authority to enter into such underwriting agreement and
to sell, and its ownership of, the securities being registered on its behalf,
its intended method of distribution and any other representation required by
Law. If any Selling Holder disapproves of the terms of an underwriting, such
Selling Holder may elect to withdraw therefrom by notice to the Partnership and
the Managing Underwriter; provided, however, that such withdrawal must be made
up to and including the time of pricing of such Underwritten Offering. No such
withdrawal or abandonment shall affect the Partnership’s obligation to pay
Registration Expenses. The Partnership’s management may but shall not be
required to participate in a roadshow or similar marketing effort in connection
with any Underwritten Offering.

(b) No Demand Rights. Notwithstanding any other provision of this Agreement, no
Holder shall be entitled to any “demand” rights or similar rights that would
require the Partnership to effect an Underwritten Offering solely on behalf of
the Holders.

 

8



--------------------------------------------------------------------------------

Section 2.05 Sale Procedures.

In connection with its obligations under this Article II, the Partnership will,
as expeditiously as possible:

(a) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep the Registration Statement effective for the Effectiveness
Period and as may be necessary to comply with the provisions of the Securities
Act with respect to the disposition of all Registrable Securities covered by the
Registration Statement;

(b) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from the Registration Statement and the Managing
Underwriter at any time shall notify the Partnership in writing that, in the
sole judgment of such Managing Underwriter, inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of the Underwritten Offering of such Registrable Securities, the Partnership
shall use its commercially reasonable efforts to include such information in
such prospectus supplement;

(c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Selling
Holder may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Registration Statement
or other registration statement;

(d) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by the Registration Statement or any
other registration statement contemplated by this Agreement under the securities
or blue sky laws of such jurisdictions as the Selling Holders or, in the case of
an Underwritten Offering, the Managing Underwriter, shall reasonably request;
provided, however, that the Partnership will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action that would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(e) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered by any of them under the Securities Act, of
(i) the filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any other registration statement or
any post-effective amendment thereto, when the same has become effective; and
(ii) the receipt of any written comments from the Commission with respect to any
filing referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;

 

9



--------------------------------------------------------------------------------

(f) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(i) the happening of any event as a result of which the prospectus or prospectus
supplement contained in the Registration Statement or any other registration
statement contemplated by this Agreement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading (in
the case of any prospectus contained therein, in the light of the circumstances
under which a statement is made); (ii) the issuance or express threat of
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any other registration statement contemplated by this
Agreement, or the initiation of any proceedings for that purpose; or (iii) the
receipt by the Partnership of any notification with respect to the suspension of
the qualification of any Registrable Securities for sale under the applicable
securities or blue sky laws of any jurisdiction. Following the provision of such
notice, the Partnership agrees to as promptly as practicable amend or supplement
the prospectus or prospectus supplement or take other appropriate action so that
the prospectus or prospectus supplement does not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing and to take such other commercially reasonable
action as is necessary to remove a stop order, suspension, threat thereof or
proceedings related thereto;

(g) upon request and subject to appropriate confidentiality obligations, furnish
to each Selling Holder copies of any and all transmittal letters or other
correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(h) in the case of an Underwritten Offering, furnish upon request, (i) an
opinion of counsel for the Partnership dated the date of the closing under the
underwriting agreement and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;

(i) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

 

10



--------------------------------------------------------------------------------

(j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act; provided, that the Partnership
need not disclose any non-public information to any such representative unless
and until such representative has entered into a confidentiality agreement with
the Partnership;

(k) cause all such Registrable Securities registered pursuant to this Agreement
to be listed on each securities exchange or nationally recognized quotation
system on which similar securities issued by the Partnership are then listed;

(l) use its commercially reasonable efforts to cause the Registrable Securities
to be registered with or approved by such other governmental agencies or
authorities as may be necessary by virtue of the business and operations of the
Partnership to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(m) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement not later than the effective date of such
registration statement;

(n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and

(o) if requested by a Selling Holder, (i) incorporate in a prospectus supplement
or post-effective amendment such information as such Selling Holder reasonably
requests to be included therein relating to the sale and distribution of
Registrable Securities, including information with respect to the number of
Registrable Securities being offered or sold, the purchase price being paid
therefor and any other terms of the offering of the Registrable Securities to be
sold in such offering and (ii) make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment.

The Partnership will not name a Holder as an underwriter as defined in
Section 2(a)(11) of the Securities Act in any Registration Statement without
such Holder’s consent. If the staff of the Commission requires the Partnership
to name any Holder as an underwriter as defined in Section 2(a)(11) of the
Securities Act, and such Holder does not consent thereto, then such Holder’s
Registrable Securities shall not be included on the Registration Statement, such
Holder shall no longer be entitled to receive Liquidated Damages under this
Agreement with respect thereto and the Partnership shall have no further
obligations hereunder with respect to Registrable Securities held by such
Holder.

Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.05, shall forthwith discontinue offers and sales of the Registrable
Securities by means of a prospectus or prospectus supplement until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (f) of this Section 2.05 or until it is advised in
writing by the Partnership that the use of the prospectus may be resumed and has
received copies of any

 

11



--------------------------------------------------------------------------------

additional or supplemental filings incorporated by reference in the prospectus,
and, if so directed by the Partnership, such Selling Holder will, or will
request the Managing Underwriter or Underwriters, if any, to deliver to the
Partnership (at the Partnership’s expense) all copies in their possession or
control, other than permanent file copies then in such Selling Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.

Section 2.06 Cooperation by Holders.

The Partnership shall have no obligation to include Registrable Securities of a
Holder in the Registration Statement or in an Underwritten Offering pursuant to
Section 2.02(a) who has failed to timely furnish such information that the
Partnership determines, after consultation with its counsel, is reasonably
required in order for the registration statement or prospectus supplement, as
applicable, to comply with the Securities Act.

Section 2.07 Restrictions on Public Sale by Holders of Registrable Securities.

Each Holder of Registrable Securities agrees to enter into a customary letter
agreement with underwriters providing such Holder will not effect any public
sale or distribution of Registrable Securities during the 60 calendar day period
beginning on the date of a prospectus or prospectus supplement filed with the
Commission with respect to the pricing of any Underwritten Offering, provided
that (i) the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the Partnership or the officers, directors or any other Affiliate of the
Partnership on whom a restriction is imposed and (ii) the restrictions set forth
in this Section 2.07 shall not apply to any Registrable Securities that are
included in such Underwritten Offering by such Holder. In addition, this
Section 2.07 shall not apply to any Holder that is not entitled to participate
in such Underwritten Offering, whether because such Holder delivered an Opt-Out
Notice prior to receiving notice of the Underwritten Offering or because such
Holder holds less than $10.0 million of the then-outstanding Registrable
Securities or because the Registrable Securities held by such Holder may be
disposed of without restriction pursuant to any section of Rule 144 (or any
similar provision then in effect) under the Securities Act.

Section 2.08 Expenses.

(a) Expenses. The Partnership will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder. In addition,
except as otherwise provided in Section 2.09 hereof, the Partnership shall not
be responsible for legal fees incurred by Holders in connection with the
exercise of such Holders’ rights hereunder.

(b) Certain Definitions. “Registration Expenses” means all expenses incident to
the Partnership’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01(a) or an

 

12



--------------------------------------------------------------------------------

Underwritten Offering covered under this Agreement, and the disposition of such
Registrable Securities, including, without limitation, all registration, filing,
securities exchange listing and NYSE fees, all registration, filing,
qualification and other fees and expenses of complying with securities or blue
sky laws, fees of the Financial Industry Regulatory Authority, fees of transfer
agents and registrars, all word processing, duplicating and printing expenses,
any transfer taxes and the fees and disbursements of counsel and independent
public accountants for the Partnership, including the expenses of any special
audits or “cold comfort” letters required by or incident to such performance and
compliance. “Selling Expenses” means all underwriting discounts and selling
commissions or similar fees or arrangements allocable to the sale of the
Registrable Securities.

Section 2.09 Indemnification.

(a) By the Partnership. In the event of a registration of any Registrable
Securities under the Securities Act pursuant to this Agreement, the Partnership
will indemnify and hold harmless each Selling Holder thereunder, its directors,
officers, managers, employees and agents and each Person, if any, who controls
such Selling Holder within the meaning of the Securities Act and the Exchange
Act, and its directors, officers, employees or agents (collectively, the
“Selling Holder Indemnified Persons”), against any losses, claims, damages,
expenses or liabilities (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Selling Holder
Indemnified Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Losses (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact (in the case
of any prospectus, in light of the circumstances under which such statement is
made) contained in the Registration Statement or any other registration
statement contemplated by this Agreement, any preliminary prospectus, prospectus
supplement, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder Indemnified Person for
any legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Loss or actions or proceedings; provided,
however, that the Partnership will not be liable in any such case if and to the
extent that any such Loss arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission so made in conformity
with information furnished by such Selling Holder Indemnified Person in writing
specifically for use in the Registration Statement or such other registration
statement, or prospectus supplement, as applicable. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Selling Holder Indemnified Person, and shall survive the transfer of such
securities by such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless the Partnership, the General Partner, its
directors, officers, employees and agents and each Person, if any, who controls
the Partnership within the meaning of the Securities Act or of the Exchange Act,
and its directors, officers, employees and agents, to

 

13



--------------------------------------------------------------------------------

the same extent as the foregoing indemnity from the Partnership to the Selling
Holders, but only with respect to information regarding such Selling Holder
furnished in writing by or on behalf of such Selling Holder expressly for
inclusion in the Registration Statement or any other registration statement
contemplated by this Agreement, any preliminary prospectus, prospectus
supplement, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereof; provided, however, that the liability of
each Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party other than under this Section 2.09. In any action brought
against any indemnified party, it shall notify the indemnifying party of the
commencement thereof. The indemnifying party shall be entitled to participate in
and, to the extent it shall wish, to assume and undertake the defense thereof
with counsel reasonably satisfactory to such indemnified party and, after notice
from the indemnifying party to such indemnified party of its election so to
assume and undertake the defense thereof, the indemnifying party shall not be
liable to such indemnified party under this Section 2.09 for any legal expenses
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation and of liaison with counsel
so selected; provided, however, that, (i) if the indemnifying party has failed
to assume the defense or employ counsel reasonably acceptable to the indemnified
party or (ii) if the defendants in any such action include both the indemnified
party and the indemnifying party and counsel to the indemnified party shall have
concluded that there may be reasonable defenses available to the indemnified
party that are different from or additional to those available to the
indemnifying party, or if the interests of the indemnified party reasonably may
be deemed to conflict with the interests of the indemnifying party, then the
indemnified party shall have the right to select a separate counsel and to
assume such legal defense and otherwise to participate in the defense of such
action, with the reasonable expenses and fees of such separate counsel and other
reasonable expenses related to such participation to be reimbursed by the
indemnifying party as incurred. Notwithstanding any other provision of this
Agreement, no indemnifying party shall settle any action brought against any
indemnified party with respect to which such indemnified party is entitled to
indemnification hereunder without the consent of the indemnified party, unless
the settlement thereof imposes no liability or obligation on, and includes a
complete and unconditional release from all liability of, the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.09 is
held by a court or government agency of competent jurisdiction to be unavailable
to any indemnified party or is insufficient to hold them harmless in respect of
any Losses, then each such indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and of
such indemnified party on the other in connection with the statements or
omissions that resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such

 

14



--------------------------------------------------------------------------------

Selling Holder be required to contribute an aggregate amount in excess of the
dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss that is the subject of this paragraph. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.09 shall be in
addition to any other rights to indemnification or contribution that an
indemnified party may have pursuant to law, equity, contract or otherwise.

Section 2.10 Rule 144 Reporting.

With a view to making available the benefits of certain rules and regulations of
the Commission that may permit the sale of the Registrable Securities to the
public without registration, the Partnership agrees to use its commercially
reasonable efforts to:

(a) make and keep public information regarding the Partnership available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;

(b) file with the Commission in a timely manner all reports and other documents
required of the Partnership under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

(c) so long as a Holder owns any Registrable Securities, furnish, unless
otherwise available via EDGAR, to such Holder forthwith upon request a copy of
the most recent annual or quarterly report of the Partnership, and such other
reports and documents so filed as such Holder may reasonably request in availing
itself of any rule or regulation of the Commission allowing such Holder to sell
any such securities without registration.

Section 2.11 Transfer or Assignment of Registration Rights.

The rights to cause the Partnership to register Registrable Securities granted
to the Purchasers by the Partnership under this Article II may be transferred or
assigned by any Purchaser to one or more transferees or assignees of Registrable
Securities; provided, however, that (a) unless the transferee or assignee is an
Affiliate of, and after such transfer or assignment continues to be an Affiliate
of, such Purchaser, the amount of Registrable Securities transferred

 

15



--------------------------------------------------------------------------------

or assigned to such transferee or assignee shall represent at least $10.0
million of Registrable Securities (based on the Common Unit Price), (b) the
Partnership is given written notice prior to any said transfer or assignment,
stating the name and address of each such transferee or assignee and identifying
the securities with respect to which such registration rights are being
transferred or assigned, and (c) each such transferee or assignee assumes in
writing responsibility for its portion of the obligations of such Purchaser
under this Agreement.

Section 2.12 Limitation on Subsequent Registration Rights.

From and after the date hereof, the Partnership shall not, without the prior
written consent of the Holders of a majority of the Registrable Securities,
enter into any agreement with any current or future holder of any securities of
the Partnership that would allow such current or future holder to require the
Partnership to include securities in any registration statement filed by the
Partnership on a basis other than pari passu with, or expressly subordinate to
the rights of, the Holders of Registrable Securities hereunder.

ARTICLE III

MISCELLANEOUS

Section 3.01 Communications.

All notices and other communications provided for or permitted hereunder shall
be made in writing by facsimile, electronic mail, courier service or personal
delivery:

(a) if to an Purchaser:

To the respective address listed on Schedule A hereof

with a copy to:

Baker Botts L.L.P.

98 San Jacinto Blvd., Suite 1500

Austin, Texas 78701

Attention: Laura L. Tyson

Facsimile: 512.322.8377

Email: laura.tyson@bakerbotts.com

(b) if to a transferee of an Purchaser, to such Holder at the address provided
pursuant to Section 2.11 above; and

(c) if to the Partnership:

Inergy Midstream, L.P.

Two Brush Creek Boulevard, Suite 200

Kansas City, Missouri 64112

Attention: General Counsel Facsimile: 816.531.4680

 

16



--------------------------------------------------------------------------------

with a copy to:

Vinson & Elkins L.L.P.

First City Tower

1001 Fannin Street

Suite 2500

Houston, TX 77002-6760

Attention: Gillian Hobson

Facsimile: 713.615.5794

Email: ghobson@velaw.com

All such notices and communications shall be deemed to have been received at the
time delivered by hand, if personally delivered; when receipt acknowledged, if
sent via facsimile or sent via Internet electronic mail; and when actually
received, if sent by courier service or any other means.

Section 3.02 Successor and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and permitted assigns of each of the parties, including subsequent Holders of
Registrable Securities to the extent permitted herein.

Section 3.03 Assignment of Rights.

All or any portion of the rights and obligations of any Purchaser under this
Agreement may be transferred or assigned by such Purchaser only in accordance
with Section 2.11 hereof.

Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units.

The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) that may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations, pro rata distributions of units
and the like occurring after the date of this Agreement.

Section 3.05 Aggregation of Registrable Securities.

All Registrable Securities held or acquired by Persons who are Affiliates of one
another shall be aggregated together for the purpose of determining the
availability of any rights and applicability of any obligations under this
Agreement.

Section 3.06 Specific Performance.

Damages in the event of breach of this Agreement by a party hereto may be
difficult, if not impossible, to ascertain, and it is therefore agreed that each
such Person, in addition to and without limiting any other remedy or right it
may have, will have the right to an injunction or other equitable relief in any
court of competent jurisdiction, enjoining any such breach, and

 

17



--------------------------------------------------------------------------------

enforcing specifically the terms and provisions hereof, and each of the parties
hereto hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.

Section 3.07 Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.

Section 3.08 Headings.

The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

Section 3.09 Governing Law.

THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS
OF THE STATE OF NEW YORK.

Section 3.10 Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting or impairing the validity or enforceability of
such provision in any other jurisdiction.

Section 3.11 Entire Agreement.

This Agreement is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein with respect to
the rights granted by the Partnership set forth herein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

Section 3.12 Amendment.

This Agreement may be amended only by means of a written amendment signed by the
Partnership and the Holders of a majority of the then outstanding Registrable
Securities; provided, however, that no such amendment shall materially and
adversely affect the rights of any Holder hereunder without the consent of such
Holder.

 

18



--------------------------------------------------------------------------------

Section 3.13 No Presumption.

If any claim is made by a party relating to any conflict, omission or ambiguity
in this Agreement, no presumption or burden of proof or persuasion shall be
implied by virtue of the fact that this Agreement was prepared by or at the
request of a particular party or its counsel.

Section 3.14 Obligations Limited to Parties to Agreement.

Each of the Parties hereto covenants, agrees and acknowledges that no Person
other than the Purchasers (and their permitted transferees and assignees) and
the Partnership shall have any obligation hereunder and that, notwithstanding
that one or more of the Purchasers may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith or therewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Purchasers or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this Agreement or any documents or
instruments delivered in connection herewith or therewith or for any claim based
on, in respect of or by reason of such obligation or its creation, except in
each case for any transferee or assignee of a Purchaser hereunder.

Section 3.15 Independent Nature of Purchaser’s Obligations.

The obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.

Section 3.16 Interpretation.

Article and Section references to this Agreement, unless otherwise specified.
All references to instruments, documents, contracts and agreements are
references to such instruments, documents, contracts and agreements as the same
may be amended, supplemented and otherwise modified from time to time, unless
otherwise specified. The word “including” shall mean “including but not limited
to.” Whenever any determination, consent or approval is to be made or given by
an Purchaser under this Agreement, such action shall be in such Purchaser’s sole
discretion unless otherwise specified.

 

19



--------------------------------------------------------------------------------

[Signature pages to follow]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

INERGY MIDSTREAM, L.P. By:   NRGM GP, LLC,   its general partner By:    /s/ John
Sherman   John Sherman   President and Chief Executive Officer

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

KAYNE ANDERSON MLP INVESTMENT COMPANY By:  

KA Fund Advisors, LLC,

as Manager

By:   /s/ James C. Baker   James C. Baker   Managing Director

 

KAYNE ANDERSON ENERGY

DEVELOPMENT COMPANY

By:  

KA Fund Advisors, LLC,

as Manager

By:   /s/ James C. Baker   James C. Baker   Managing Director

 

KA FIRST RESERVE, LLC By:  

KA Fund Advisors, LLC,

as Manager

By:   /s/ James C. Baker   James C. Baker   Managing Director

 

KAYNE ANDERSON MIDSTREAM/ENERGY

FUND, INC.

By:  

KA Fund Advisors, LLC,

as Manager

By:   /s/ James C. Baker   James C. Baker   Managing Director

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

NATIONWIDE MUTUAL INSURANCE

COMPANY

By:  

KA Fund Advisors, LLC,

as Manager

By:   /s/ James C. Baker   James C. Baker   Managing Director

 

KAYNE ANDERSON MIDSTREAM

INSTITUTIONAL FUND, LP

By:  

Kayne Anderson Capital Advisors, L.P.,

as its General Partner

By:   /s/ David Shladovsky   David Shladovsky   General Counsel

 

KAYNE ANDERSON MLP FUND, LP By:  

Kayne Anderson Capital Advisors, L.P.,

as its General Partner

By:   /s/ David Shladovsky   David Shladovsky   General Counsel

 

KAYNE ANDERSON CAPITAL INCOME

PARTNERS (QP), LP

By:  

Kayne Anderson Capital Advisors, L.P.,

as its General Partner

By:  

/s/ David Shladovsky

  David Shladovsky   General Counsel

 

TEXAS MUTUAL INSURANCE COMPANY By:  

Kayne Anderson Capital Advisors, L.P.,

as its Manager

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

By:   /s/ David Shladovsky   David Shladovsky   General Counsel

 

CLEARBRIDGE ENERGY MLP

OPPORTUNITY FUND INC.

By: ClearBridge Advisors, LLC, as its

Discretionary Investment Adviser

By:   /s/ Cynthia List   Cynthia List   Chief Financial Officer

 

MTP ENERGY MASTER FUND LTD.

By: MTP Energy Management LLC, its

Investment Manager

By:   Mangetar Financial LLC, its Sole Member By:   /s/ Doug Litowitz   Doug
Litowitz   Counsel

 

THE NORTHWESTERN MUTUAL LIFE

INSURANCE COMPANY

By:   /s/ Mary R. Linehan   Mary R. Linehan   Authorized Representative

 

NUVEEN ENERGY MLP TOTAL RETURN

FUND

By:   /s/ Quinn T. Kiley   Name: Quinn T. Kiley   Title: Senior Portfolio
Manager

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

FIDUCIARY/CLAYMORE MLP OPPORTUNITY FUND By:   /s/ Quinn T. Kiley  

Name: Quinn T. Kiley

Title: Vice President

 

FAMCO MLP & ENERGY INCOME FUND By:   /s/ Quinn T. Kiley  

Name: Quinn T. Kiley

Title: Senior Portfolio Manager

 

FAMCO MLP & ENERGY
INFRASTRUCTURE FUND By:   /s/ Quinn T. Kiley  

Name: Quinn T. Kiley

Title: Senior Portfolio Manager

 

TEACHERS’ RETIREMENT SYSTEM OF OKLAHOMA By:   /s/ Quinn T. Kiley  

Name: Quinn T. Kiley

Title: Senior Portfolio Manager

 

TORTOISE ENERGY INFRASTRUCTURE CORPORATION By:   /s/ Zachary A. Hamel  

Zachary A. Hamel

President

 

TORTOISE ENERGY CAPITAL CORPORATION By:   /s/ Zachary A. Hamel  

Zachary A. Hamel

President

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

TORTOISE NORTH AMERICAN ENERGY CORPORATION By:   /s/ Zachary A. Hamel  

Zachary A. Hamel

Senior Vice President

 

TORTOISE MLP FUND, INC. By:   /s/ Zachary A. Hamel  

Zachary A. Hamel

President

 

TORTOISE PIPELINE & ENERGY FUND, INC. By:   /s/ Zachary A. Hamel  

Zachary A. Hamel

President

 

SALIENT MLP & ENERGY INFRASTRUCTURE FUND By:   Salient Capital Advisors, LLC By:
  /s/ Gregory A. Reid  

Gregory A. Reid

Managing Director

 

SALIENT MIDSTREAM & MLP FUND By:   Salient Capital Advisors, LLC By:   /s/
Gregory A. Reid  

Gregory A. Reid

Managing Director

 

EAGLE INCOME APPRECIATION PARTNERS, LP By: Eagle Income Appreciation GP, LLC,
its General Partner

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

By: Eagle Global Advisors, LLC, its Managing Member By:   /s/ P. David Chiaro  

P. David Chiaro

Managing Director

 

 

EAGLE INCOME APPRECIATION II LP By: Eagle Income Appreciation GP, LLC, its
General Partner By: Eagle Global Advisors, LLC, its Managing Member By:   /s/ P.
David Chiaro  

P. David Chiaro

Managing Director

 

Signature Page to

Registration Rights Agreement



--------------------------------------------------------------------------------

Schedule A

Purchaser Name; Notice and Contact Information; Opt-Out

 

Purchaser

  

Contact Information

  

Opt Out Selection

ClearBridge Energy MLP

Opportunity Fund Inc.

  

ClearBridge Advisors, LLC

620 8th Avenue, 47th Floor

New York, New York 10018

Attention: Patrick Collier

pjcollier@clearbridgeadvisors.com

Tel: (212) 805-2505

Attention: Barbara Brooke Manning, Esq.

BBManning@clearbridgeadvisors.com

Tel: (212) 805-2076|

   Opt Out

Eagle Income Appreciation II,

L.P.

 

Eagle Income Appreciation Partners,

L.P.

  

Eagle Global Advisors

5847 San Felipe, Suite 930

Houston, Texas 77057

Attention: Malcom Day

Tel: (713) 952-3550

Fax: (713) 952-4175

MDay@eagleglobal.com

   Does not opt out

FAMCO MLP & Energy Income

Fund

 

FAMCO MLP & Energy

Infrastructure Fund

 

Fiduciary/Claymore MLP

Opportunity Fund

 

Nuveen Energy MLP Total

Return Fund

 

Teachers’ Retirement System

of Oklahoma

  

FAMCO MLP

8235 Forsyth Boulevard, Suite 700

St. Louis, Missouri 63105

Attention: Quinn Kiley

Tel: (314) 446-6795

Fax: (314) 446-6707

qkiley@famcomlp.com

jcunnane@famcomlp.com

gwestrich@famcomlp.com

   Opt Out

Kayne Anderson Energy Development Company

 

KA First Reserve, LLC

 

Kayne Anderson Midstream/Energy Fund, Inc.

 

Kayne Anderson MLP Investment Company

 

Nationwide Mutual Insurance Company

  

Kayne Anderson Capital Advisors, L.P.

717 Texas, Suite 3100

Houston, Texas 77002

Attention: James Baker

Tel: (713) 655-7371

Fax: (713) 655-7359

jbaker@kaynecapital.com

   Opt Out

Schedule A to

Registration Rights Agreement



--------------------------------------------------------------------------------

Purchaser

  

Contact Information

  

Opt Out Selection

Kayne Anderson Midstream Institutional Fund, LP

 

Kayne Anderson MLP Fund, LP

 

Kayne Anderson Capital Income Partners (QP), LP

 

Texas Mutual Insurance Company

  

Kayne Anderson Capital Advisors, L.P.

1800 Avenue of the Stars, Second Floor

Los Angeles, California 90067

Attention: David Shladovsky

Tel: (310) 284-6438

Fax: (310) 284-2438

dshladovsky@kaynecapital.com

   Opt Out MTP Energy Master Fund Ltd.   

Magnetar Capital LLC

1603 Orrington Avenue, 13th Floor

Evanston, Illinois 60201

Attention: Doug Litowitz

Tel: (847) 905-4658

Fax: (847) 905-5685

doug.litowitz@magnetar.com

   Does not opt out

Salient MLP & Energy Infrastructure Fund

 

Salient Midstream & MLP Fund

  

Salient MLP Fund, L.P.

4265 San Felipe, Suite 800

Houston, Texas 77027

Attention: Salient Capital Advisor LLC - MLP Fund Operations

Tel: (713) 548-2601

Fax: (713) 993-4698

greid@salientpartners.com

tgardner@salientpartners.com

   Opt Out The Northwestern Mutual Life Insurance Company   

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attention: Sean Twohig

Telephone: (414) 665-2842 Facsimile: (414) 625-2842

seantwohig@northwesternmutual.com

 

with a copy to:

 

The Northwestern Mutual Life Insurance Company

720 East Wisconsin Avenue

Milwaukee, Wisconsin 53202

Attention: Stephanie Lyons Telephone: (414) 665-7461

Facsimile: (414) 625-7461

stephanielyons@northwesternmutual.com

   Opt Out

Schedule A to

Registration Rights Agreement



--------------------------------------------------------------------------------

Purchaser

  

Contact Information

  

Opt Out Selection

Tortoise Energy Capital Corporation

 

Tortoise Energy Infrastructure

Corporation

 

Tortoise North American Energy

Corporation

 

Tortoise MLP Fund, Inc.

 

Tortoise Pipeline & Energy Fund, Inc.

  

Tortoise Capital Advisors, LLC

11550 Ash Street, Suite 300

Leawood, Kansas 66211

Attention: Matt Sallee, Zach Hamel, Eric Gervais

Tel: (913) 981-1020

Fax: (913) 345-2763 msallee@tortoiseadvisors.com

zhamel@tortoiseadvisors.com

eric.gervais@huschblackwell.com

   Opt Out

Schedule A to

Registration Rights Agreement